*1214Our review of the record confirms that there is substantial evidence supporting the Board’s decision (see Matter of Washington [Kaleida Health — Commissioner of Labor], 51 AD3d 1306, 1307 [2008]; Matter of Hill [Commissioner of Labor], 37 AD3d 931, 932 [2007], lv denied 9 NY3d 807 [2007]; Matter of Ramirez [Commissioner of Labor], 285 AD2d 925, 926 [2001]). Claimant testified that she refused to ask her physician for the information necessary to support her requested leave of absence because she did not think he would provide it. Claimant also testified, and her letter of resignation stated, that it was her choice to leave her employment, and she provided no legally compelling personal or medical reason for her resignation. Accordingly, we will not disturb the Board’s decision.
Peters, P.J., Lahtinen, Malone Jr., Stein and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.